Citation Nr: 0716954	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1995 to 
July 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for bilateral 
hearing loss. 

In a statement received in June 2005, the veteran asked that 
she scheduled for a personal hearing at the RO before a 
Veterans Law Judge (Travel Board).  She withdrew that request 
in a statement received in October 2006.


FINDING OF FACT

On recent examination in July 2006, the veteran's bilateral 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; her speech recognition scores were 96 percent in 
her right ear and 96 percent in her left ear


CONCLUSION OF LAW

The veteran does not have a bilateral hearing loss disability 
that is related to her active service. 38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2004.  
The RO notice letters dated in October 2003, March 2006, and 
February 2007 informed the veteran that she could provide 
evidence to support her claim for service connection or 
location of such evidence and requested that she provide any 
evidence in her possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send records 
pertinent to her claim, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The March 2006 notice letter 
fully addressed the Dingess requirements.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with the claims 
folder.  The veteran has not identified any post-service VA 
or non-VA medical records that are pertinent to her claim on 
appeal.  The veteran has been afforded multiple examinations.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent." 38 C.F.R. § 3.385 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Upon review, both service medical records and post-service 
medical records are negative for hearing loss disability.  
Post service medical evidence includes the report of a July 
2006 private audiology examination, which was conducted on 
the behalf of VA.  The examination indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
15
15
10
25
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner indicated that the veteran's hearing was within 
normal limits per VA guidelines.  Similar findings were made 
when the veteran was examined by VA in July 2004.

Considering the results of the July 2006 examination, which 
is the most recent audiology examination, it is clear that 
the veteran does not currently suffer from a hearing loss 
disability for VA benefit purposes.  Her puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, were less than 40 
in all frequencies, and she did not show puretone thresholds 
of 26 or more in 3 or more frequencies in either ear.  Her 
scores on the Maryland CNC Test were not less than 94 percent 
in either ear. The veteran has not identified any post-
service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

The Board has carefully reviewed the veteran's service 
medical records and notes of audiology examination reports.  
None of the examinations showed an auditory threshold in any 
of the pertinent frequencies to be 40 decibels or greater nor 
did any of the examinations show auditory thresholds of 26 
decibels or greater for at least three of the pertinent 
frequencies.  None of the examinations indicate that speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.

The above findings fail to demonstrate hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges that a lack of evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to her claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  However, in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based 
on the above, the Board finds that the veteran has presented 
no competent medical evidence showing a hearing loss 
disability for VA purposes.  Since there is no current 
hearing loss disability, service connection for hearing loss 
is not warranted.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
she suffers from more significant hearing loss than testing 
reflects.  However, the Board must rely upon the objective 
results of authorized audiological examination under 38 
C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. App. 174, 
175 (1991) (the Board cannot base its decisions on its own 
unsubstantiated medical opinions).  Moreover, while the 
veteran as a lay person is competent to provide evidence 
regarding symptomatology, she is not competent to provide 
evidence regarding the clinical status of her current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board also acknowledges that the veteran has cited 
inservice noise exposure as possibly damaging her hearing.  
As noted above, for service connection to be granted there 
must be a current disability resulting from a condition or 
injury in service.  See Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer, supra.  Here, even if the Board assumes that 
the veteran was exposed to loud noises in service, there is 
no competent medical evidence that she has a bilateral 
hearing loss disability.  In the absence of proof of a 
present disorder there can be no valid claim.

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has bilateral hearing loss disability for VA 
purposes.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


